J-S94028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

KEVIN FRANCIS SCOTT

                            Appellant                  No. 470 MDA 2016


                 Appeal from the PCRA Order February 16, 2016
              in the Court of Common Pleas of Lackawanna County
               Criminal Division at No(s): CP-35-CR-0000854-2008


BEFORE: LAZARUS, J., RANSOM, J., and FITZGERALD, J.*

MEMORANDUM BY RANSOM, J.:                              FILED APRIL 24, 2017

        Appellant, Kevin Francis Scott, appeals from the February 16, 2016,

order denying as untimely his petition filed under the Post-Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        On September 3, 2008, Appellant entered into a negotiated guilty plea

to two counts each of indecent exposure, corruption of minors, and open

lewdness.1     The court proceeded immediately to sentencing, and Appellant

received an aggregate term of ten to twenty years of incarceration, to be

served consecutively to a New York state sentence.

        Appellant did not file a direct appeal, and accordingly, his judgment of

sentence became final on October 3, 2008. See 42 Pa.C.S. § 9545(b)(3);

____________________________________________


1
    18 Pa.C.S. § 3127(a), 6301(a)(1), and 5901, respectively.


*
    Former Justice specially assigned to the Superior Court.
J-S94028-16



see also Commonwealth v. Walters, 814 A.2d 253, 255-256 (Pa. Super.

2002). Appellant began serving his New York state sentence on November

17, 2008, and his Pennsylvania state sentence on November 23, 2010.

       On October 27, 2011, Appellant filed a petition seeking PCRA relief.

Counsel was appointed and submitted a Turner/Finley letter.2         Appellant

filed a response in opposition. The PCRA court granted counsel’s petition to

withdraw and dismissed the petition as untimely on February 16, 2016.3

       Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement. The PCRA court issued a responsive opinion.

       Herein, Appellant presents the following questions for our review:

       I. Did the [PCRA] court err when it determined that Appellant
       was time-barred from filing his PCRA when Appellant’s sentence
       did not begin until Appellant was returned to Pennsylvania?

       II. Did the [PCRA] court err by denying Appellant’s constitutional
       right to a direct appeal of Appellant’s conviction and sentence
       nunc pro tunc in which the [PCRA] court deemed the claim
       meritless?


____________________________________________


2
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988).
3
  The PCRA court suggests that it sent notice pursuant to Pa.R.Crim.P. 907.
However, a review of the record does not reflect that notice was actually
sent.   Nevertheless, the failure to issue Rule 907 notice does not
automatically warrant reversal, especially where a petition is patently
untimely. See Commonwealth v. Pursell, 749 A.2d 911, 917 n.7 (Pa.
2000) (declining to provide appellant with relief despite PCRA court’s failure
to send required notice, where appellant failed to invoke jurisdiction of the
court by pleading and proving the applicability of PCRA timeliness
exceptions).



                                           -2-
J-S94028-16


      III. Did the [PCRA] court err when it held that Appellant’s plea
      was knowing, wherein the plea was unlawfully induced where the
      Appellant is actually innocent?

      IV. Did the [PCRA] court err when it determined that Appellant’s
      claim that the sentence was not [an] agreed upon sentence by
      the negotiated plea and actual addition of all charges placed the
      sentence outside the lawful maximum under the agreed upon
      plea; as well as counsel’s ineffectiveness for failing to object to
      the breach of contract?

      V. Did the [PCRA] court err when it determined that Appellant’s
      claim that Appellant’s trial/plea counsel was ineffective and had
      no merit and should be dismissed?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      This Court’s standard of review regarding an order denying a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error. See Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007).

      We begin by addressing the timeliness of Appellant’s petition, as the

PCRA time limitations implicate our jurisdiction and may not be altered or

disregarded   in   order   to   address   the   merits   of   his   claims.   See

Commonwealth v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the

PCRA, any petition for relief, including second and subsequent petitions,

must be filed within one year of the date on which the judgment of sentence

becomes final. Id. There are three exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this
      Commonwealth or the Constitution or laws of the United States;




                                      -3-
J-S94028-16


       (ii) the facts upon which the claim is predicated were unknown
       to the petitioner and could not have been ascertained by the
       exercise of due diligence; or

       (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply
       retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).         Any petition attempting to invoke these

exceptions “shall be filed within 60 days of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2); see Commonwealth v.

Gamboa-Taylor, 753 A.2d 780, 783 (Pa. 2000).

       Appellant’s petition is untimely.4 Accordingly, in order for this Court to

reach the merits of his issues, Appellant must plead and prove one of the

exceptions to the time bar. See Bennett, 930 A.2d at 1267.

       Appellant’s first issue consists of two parts.      First, Appellant claims

that his petition should not be time barred because his “sentence did not

begin until he was returned to Pennsylvania.”          See Appellant’s Brief at 8.

Further, he claims governmental interference prevented him from timely

filing his petition. Id.
____________________________________________


4
  Appellant’s petition is patently untimely. His judgment of sentence became
final on October 3, 2008, at the expiration of the thirty day period for which
he could file a direct appeal to the Pennsylvania Superior Court. See 42
Pa.C.S. § 9545(b)(3) (a judgment of sentence becomes final at the
conclusion of direct review or the expiration of the time for seeking that
review). October 3, 2009, was a Saturday. Accordingly, Appellant had until
October 5, 2009, to timely file a PCRA petition. Appellant’s petition, filed
October 27, 2011, was more than two years late.



                                           -4-
J-S94028-16


         Appellant’s governmental interference claim consists of three sub-

issues.     First, he claims that the prosecutor and trial court ordered that

Appellant’s Pennsylvania sentence run consecutively to the New York state

sentence, even though the prosecutor should have known Appellant would

not have access to Pennsylvania legal material in a New York prison. Id. at

8-9. Second, Appellant claims that New York prison officials allegedly held

him beyond his maximum New York prison sentence.            Id. at 10.   Finally,

Appellant claims that he was prevented from accessing legal materials in

Pennsylvania due to his concern that other inmates would assault him. Id.

at 12.

         Appellant’s claim that his sentence did not begin until he was returned

from New York to Pennsylvania is waived and meritless. First, Appellant has

waived it for failure to cite to any applicable authority or properly develop

his argument.      See Pa.R.A.P. 2119(a)-(c); see also Commonwealth v.

Knox, 50 A.3d 732, 748 (Pa. Super. 2012) (“[T]he argument portion of an

appellate brief must be developed with a pertinent discussion of the point

which includes citations to the relevant authority.”)     However, even if not

waived, Pennsylvania does not recognize equitable tolling in the context of

untimely filed PCRA petitions.      See Commonwealth v. Fahy, 737 A.2d
214, 223 (Pa. 1999).

         With regard to Appellant’s claims of governmental interference, to

establish the applicability of this exception, “the petitioner must plead and


                                       -5-
J-S94028-16


prove the failure to previously raise the claim was the result of interference

by government officials, and the information could not have been obtained

earlier with the exercise of due diligence.” Commonwealth v. Abu-Jamal,

941 A.2d 1263, 1268 (Pa. 2008). It is the petitioner’s burden to allege and

prove that one of the timeliness exceptions applies. See Commonwealth

v. Hawkins, 953 A.2d 1248, 1253 (Pa. 2008).            The Act requires that a

petitioner file his claim within sixty days of the date the claim could have

been presented. See 42 Pa.C.S. § 9545(b)(2); Commonwealth v. Stokes,

959 A.2d 306, 310 (Pa. 2008).      Thus, with respect to this exception, the

petitioner must plead and prove he could not have filed his claim earlier. Id.

      First, Appellant claims he did not have access to Pennsylvania law in

New York state prison, and that this amounted to governmental interference.

See Appellant’s Brief at 8. However, Appellant does not offer a reasonable

explanation why, with the exercise of due diligence, this alleged interference

of government officials could not have been ascertained earlier.               See

Commonwealth        v.   Breakiron,    781 A.2d 94   (2001)        (rejecting

governmental   interference   exception     where   petitioner   failed   to   offer

reasonable explanation why, with the exercise of due diligence, alleged

interference of government officials could not have been ascertained earlier).

Appellant was sentenced in open court on October 3, 2008, was aware his

Pennsylvania sentence would be served consecutive to the New York




                                      -6-
J-S94028-16


sentence, and did not file a petition within sixty days of the date of the

discovery of the alleged interference.

      Further, the trial court’s decision to impose the sentence consecutive

to Appellant’s New York sentence does not qualify as governmental

interference for the purposes of the PCRA, as it is within the trial court’s

discretion to impose consecutive sentences, and any challenge to the

discretionary aspects of Appellant’s sentence must have been preserved in a

timely post sentence motion.      See Commonwealth v. Austin, 66 A.3d
798, 809-10 (Pa. Super. 2013); Commonwealth v. Watson, 835 A.2d
786, 791 (Pa. Super. 2003). Appellant did not file such a motion. Id.

      Next, Appellant claims that New York prison officials allegedly held him

beyond his maximum New York prison sentence.         See Appellant’s Brief at

10. Appellant has waived this argument for failure to cite to any applicable

authority or properly develop his argument. See Pa.R.A.P. 2119(a)-(c); see

also Knox, 50 A.3d at 748 (“[T]he argument portion of an appellate brief

must be developed with a pertinent discussion of the point which includes

citations to the relevant authority.”)

      Finally, Appellant claims that he was unable to access the Pennsylvania

state prison law library for fear of being beaten by other inmates, and

contends that this amounted to governmental interference. See Appellant’s

Brief at 10.   This argument is meritless.     Appellant was not returned to




                                         -7-
J-S94028-16


Pennsylvania until November 2010, more than a year after the date he was

required to timely file a PCRA petition.

      The remainder of Appellant’s claims do not plead time bar exceptions.

Appellant’s petition is untimely, and he has not satisfied a timeliness

exception to the requirements of the PCRA. Consequently, the PCRA court

was without jurisdiction to review the merits of Appellant’s claim and

properly dismissed his petition. See Ragan, 932 A.2d at 1170.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2017




                                      -8-